Opinion of the Court:
The authorities are full in point, that tresspass will not lie in this case, and these, pleadings present a strong case for their application. By maintaining this action the Court would, in effect, attempt to control the process of the Circuit Court of the United States ; it would be very inconsistent that this Court should support an action fpr false imprisonment, for confinement on an execution issuing from that Court, while that Court may refuse to relieve the prisoner by setting aside the execution, and may even sustain an action for an escape, should he be liberated by the jailer.
2. As to the facts of misconduct of defendant, as agent of the plaintiff, and the purchase of the debt, as stated in the re*124plication, they were matters of defence to the original action, or perhaps, if discovered after judgment, causes for setting aside the judgment, by process brought to the Circuit Court, directly upon that judgment, and for that purpose ; but, they cannot be pleaded in avoidance of the judgment in this collateral way, while that judgment stands in full forcé ; the party and all acting under him must be justified in carrying that judgment into efféct.
Replication insufficient.